Case 1:18-cv-00427-JJM-LDA Document 21 Filed 05/15/19 Page 1 of 3 PageID #: 239




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF RHODE ISLAND


CITIBANK, N.A., AS TRUSTEE FOR
AMERICAN HOME MORTGAGE ASSETS
TRUST 2006-3, MORTGAGE BACKED
PASS-THROUGH CERTIFICATES SERIES
2006-3,

              Plaintiff,

v.                                                C.A. No. 1:18-cv-00427-JJM

KATHERINE L. CAITO,

              Defendant,

v.

INTERNAL REVENUE SERVICE,

              Interested Party.


     PLAINTIFF CITIBANK, N.A., AS TRUSTEE’S MOTION FOR SUMMARY
 JUDGMENT ON COUNT I OF ITS FIRST AMENDED VERIFIED COMPLAINT FOR
                      JUDICIAL FORECLOSURE

       Pursuant to Fed. R. Civ. P. 56, DRI LR 7, and DRI LR 56, Plaintiff, Citibank, N.A., as

Trustee for American Home Mortgage Assets Trust 2006-3, Mortgage Backed Pass-Through

Certificates Series 2006-3 (“Citibank, as Trustee”), moves for entry of summary judgment on

Count I of its First Amended Verified Complaint for Judicial Foreclosure.

       In support of its Motion for Summary Judgment, Citibank, as Trustee submits the

accompanying Memorandum of Law, Statement of Undisputed Facts, and supporting affidavit of

Ocwen Loan Servicing, LLC.

       WHEREFORE, Plaintiff, Citibank, N.A., as Trustee for American Home Mortgage

Assets Trust 2006-3, Mortgage Backed Pass-Through Certificates Series 2006-3P1, respectfully



                                                                               303537739v1 1010069
Case 1:18-cv-00427-JJM-LDA Document 21 Filed 05/15/19 Page 2 of 3 PageID #: 240




requests that this Court enter judgment in its favor on Counts I of its First Amended Verified

Complaint for Judicial Foreclosure, enter an order authorizing Citibank, as Trustee to notice and

conduct a foreclosure sale of the Property under Court oversight, and award any further relief

this Court deems necessary and proper.



                                                     Respectfully submitted,

                                                     CITIBANK, N.A., AS TRUSTEE FOR
                                                     AMERICAN HOME MORTGAGE
                                                     ASSETS TRUST 2006-3, MORTGAGE
                                                     BACKED PASS-THROUGH
                                                     CERTIFICATES SERIES 2006-3,

                                                     By Its Attorneys,


                                                     /s/ Ethan Z. Tieger
                                                     Samuel C. Bodurtha, Bar No. 7075
                                                     Ethan Z. Tieger, Bar No. 9308
                                                     HINSHAW & CULBERTSON LLP
                                                     56 Exchange Terrace
                                                     Providence, RI 02903
                                                     Telephone: (401) 751-0842
                                                     Facsimile: (401) 751-0072
                                                     sbodurtha@hinshawlaw.com
                                                     etieger@hinshawlaw.com

Dated:     May 15, 2019



                             LOCAL RULE 7(C) STATEMENT

       In accordance with DRI LR 7(c), Plaintiff, Citibank, N.A., as Trustee for American
Home Mortgage Assets Trust 2006-3, Mortgage Backed Pass-Through Certificates Series 2006-
3, requests a hearing and oral argument on its Motion for Summary Judgment and estimates that
one hour will be required.

                                                   /s/ Ethan Z. Tieger
                                                   Ethan Z. Tieger



                                               2
                                                                                 303537739v1 1010069
Case 1:18-cv-00427-JJM-LDA Document 21 Filed 05/15/19 Page 3 of 3 PageID #: 241




                                 CERTIFICATE OF SERVICE

        I, Ethan Z. Tieger, hereby certify that the documents filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as nonregistered participants on May 15,
2019.

                                                      /s/ Ethan Z. Tieger
                                                      Ethan Z. Tieger




                                                  3
                                                                                     303537739v1 1010069
